DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 6-10, filed 11/22/2021, with respect to amended claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1-4, 6-7, 11-13, 15-16 and 20 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed anode for a lithium secondary battery, and lithium secondary batteries comprising the same, are novel over the closest prior art – Fujikawa (US 2006/0199294 A1) and Lee (US 2015/0162588 A1 – see IDS).
Regarding Claim 1, Fujikawa and Lee teach all aspects of the anode, as claimed, except for the feature, “the binder polymer is included in an amount of 0.5 wt% to 10 wt% and the inorganic material is included in an amount of 1 wt% to 20 wt%, the wt% being based on a total weight of the anode active material layer and the coating layer.”  In particular, neither Fujikawa nor Lee teach or suggest forming the coating layer to include the binder polymer and the inorganic material in amounts relative to the amount of the anode active material layer or the total amount of the anode active material layer and the coating layer.  Further, the examples shown in paragraph [0098] provides the particular amounts of the binder polymer and the inorganic material to be outside the claimed range with respect to the total weight of the anode active material layer and the coating layer.  In contrast, the instant application teaches that when the binder polymer is included within the weight range claimed, thermal stability may be improved by suppressing a battery from being heated, and that when the inorganic material is included within the weight range claimed, the coating layer may have excellent electrical insulation and thus prevent a short circuit between a cathode and an anode [PgPublication of instant application – pars. 0058-62].  Therefore, before the effective filing date of the claimed invention, there would be no motivation for an ordinary skilled artisan to modify the anode of Fujikawa to include the polymer binder and the inorganic material in the claimed weight ranges with respect to the total weight of the anode active material layer and the coating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724